Judgment unanimously reversed on the law and new trial granted. Memorandum: The absence of defendant from the in-chambers Sandoval conference violated his right to be present at all material stages of his trial (see, People v Favor, 82 NY2d 254; People v *906Alexander, 80 NY2d 801; People v Dokes, 79 NY2d 656). Because the court’s in-chambers Sandoval ruling was not entirely favorable, defendant’s absence from that conference cannot be viewed as wholly superfluous (see, People v Favor, supra). Because there must be a new trial, we note that it was error for the prosecutor to question defendant regarding his pre-arrest failure to call the police regarding the incident (see, People v De George, 73 NY2d 614, 619-620; People v Conyers, 52 NY2d 454).
Defendant’s remaining contentions lack merit. (Appeal from Judgment of Monroe County Court, Marks, J. — Assault, 1st Degree.) Present — Callahan, J. P., Green, Balio, Lawton and Boehm, JJ.